U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, Wisconsin 53202 May 26, 2011 VIA EDGAR TRANSMISSION Mr. James E. O’Connor United States Securities and Exchange Commission Division of Investment Management 100 F. Street N.E. Washington D.C.20549 Re: Managed Portfolio Series (the “Trust”) File Nos.:333-172080 and 811-22525 Dear Mr.O’Connor: Pursuant to Rule 485(b) of the Securities Act of 1933, as amended (the “1933 Act”), and pursuant to the Investment Company Act of 1940, as amended, and the regulations thereunder, transmitted herewith on behalf of the Nuance Concentrated Value Fund, is Post-Effective Amendment No. 2 and Amendment No. 3 to the Trust’s Registration Statement on Form N 1A.This Post-Effective Amendment is being filed to make certain non-material revisions as appropriate. If you have any questions or require further information, please contact Angela Pingel at (414)765-6121. Sincerely, /s/Angela L. Pingel Angela L. Pingel, Esq. Secretary of Managed Portfolio Series cc:Leslie K. Klenk, Esq., Bernstein, Shur, Sawyer & Nelson P.A.
